DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 – 5, in the reply filed on 31 October 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	In view of Applicant’s amendments to the claims submitted 31 October 2022, the examiner withdraws the restriction between Groups I and II.  Therefore, claims 1 – 6 are considered herein.
	Claims 7 – 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 31 October 2022.

Information Disclosure Statement
The information disclosure statement filed 1 April 2022 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Cite Nos. 1 – 3 under the U.S. Patent Application Publications header do not have matching publication numbers with respect to the publication date or name of patentee or applicant of cited document.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 5,166,007 A) in view of Sato (JP 2014-224201 A, referencing the machine translation thereof provided with this Office Action).
	Regarding claim 1, Smith discloses a UV-cured exothermic self-adhesive repair sheet (“patch” with “high exothermicity” for repairing vehicles, installations, or parts via UV curing, e.g. “patch” 19: e.g. Fig. 1, 2; Col. 1, l. 53, to Col. 8, l. 63) comprising: 
	a first component (“resin impregnated stack of fiberglass fabrics, e.g. “prepreg fabric layers” 24: e.g. Fig. 1, 2; Col. 2, l. 27, to Col. 8, l. 11) comprising: 
525-70% polyester resin (e.g. Col. 4, ll. 17 – 21; Col. 5, l. 60, to Col. 6, l. 1; Col. 6, ll. 12 – 59; Col. 7, ll. 17 – 21); 
20-60% glass fiber (as balance to impregnating composition: e.g. Col. 5, ll. 49 – 52; Col. 6, ll. 1 – 5; Col. 8, ll. 18 – 20); 
styrene monomer, wherein said styrene monomer is 2% to 55%, e.g. 10% to 15% of the first component (e.g. Col. 4, ll. 22 – 23; Col. 6, ll. 60 – 63; Col. 7, ll. 1 – 2, 4 – 6, 47 – 54); and 
	10a second component (bottom of “patch” 19 which is partially cured to become “tacky”, e.g. “bottom layer” 25: e.g. Fig. 1, 2; Col. 2, ll. 30 – 33; Col. 3, ll. 27 – 30; Col. 4, ll. 17 – 21; Col. 7, ll. 22 – 36, 47 – 67) comprising: 
more than 25-85%% acrylic adhesive (e.g. Col. 2, ll. 30 – 33; Col. 4, ll. 17 – 21; Col. 7, ll. 22 – 32, 47 – 64); and 
less than 15-75% non-woven fabric (“mat” of the “bottom layer”: e.g. Col. 7, ll. 32 – 36, 65 – 67); 
wherein the first and second components are combined in equal sizes (e.g. Fig. 1, 2).
	With respect to the first and second component comprising their respective compositions, Smith discloses different layers of the repair sheet may contain different resins in order to provide different functions, e.g. to provide adhesion (e.g. Col. 3, ll. 51 – 59).  Considering Smith states the repair sheet is used to repair vehicles, installations, or parts (e.g. Col. 1, ll. 5 – 11; Col. 1, l. 66, to Col. 2, l. 2; Col. 2, ll. 8 – 13), it follows the polyester resin for the first component serves, at a minimum, the function of a structural resin in the repair sheet.  Accordingly, Smith’s second component, which serves the function of providing adhesion of the repair sheet to an adherend (e.g. Col. 2, ll. 36 – 39; Col. 3, ll. 28 – 30, 60 – 68) would have been understood to include a resin suitable for adhesion.  To this end, Smith discloses acrylic adhesives are useful resins and provided faster adhesion relative to polyesters (e.g. Col. 2, ll. 30 – 33; Col. 4, ll. 17 – 21; Col. 7, ll. 22 – 32, 47 – 64) and thus suggesting use for the same would have been useful in the second component.  Since Smith’s “bottom layer” includes an additional “bottom layer” 26 (e.g. Fig. 1, 2; Col. 3, ll. 60 – 68), it would have followed the amount of acrylic adhesive is higher than the 25% to 85% Smith generally states is used as a ratio of resin to fabric (e.g. Col. 5, l. 60, to Col. 6, l. 10).  Given the amount of acrylic adhesive can be determined based on the needs of a particular application (Smith: e.g. Col. 7, ll. 65 – 67), one of ordinary skill in the art would have been able to determine a suitable amount therefor.
	From the above discussion, one of ordinary skill in the art will appreciate Smith discloses a UV-cured exothermic self-adhesive repair sheet comprising a polyester resin layer and an acrylic adhesive layer.
	Although Smith allows the first component to include fillers (e.g. Col. 4, ll. 17 – 30), Smith is not explicit as to the amount of filler being 25-40%.  However, Sato discloses components comprising polyester resin and inorganic filler impregnated into glass fiber fabrics, wherein the polyester resin and inorganic filler respectively have amounts of 10-70% and 30-90% relative to the total of polyester resin and inorganic filler, wherein the amount of inorganic filler sufficiently provides strength and durability while not compromising the ability of the polyester resin and inorganic filler to impregnate the glass fiber fabric (e.g. ¶¶ [0019], [0020]).
	Given Smith’s repair sheet is used to repair damaged structures, one of ordinary skill in the art would have appreciated the value of providing as strong a repair as possible for the purpose of not having to repeat the repair process, thereby saving expenses.  Smith expresses concern with costs when performing repairs (e.g. Col. 5, ll. 40 – 43; Col. 7, ll. 29 – 31), so providing additional means to prevent further repairs would have been understood as desirable.
	Therefore, in order to provide additional strength and durability to the repair, it would have been obvious to modify the first component to comprise, e.g., 7.5-63% inorganic filler as Sato suggests.  The range of inorganic filler is based on a comparison of Sato’s range for inorganic filler relative to the amount of polyester resin Smith discloses and the substitution of resin for inorganic filler suggested thereby.
	Regarding claim 2, in addition to the limitations of claim 1, Sato discloses said inorganic filler comprises, e.g. aluminum hydroxide (e.g. ¶ [0020]).
	Regarding claim 3, in addition to the limitations of claim 1, Smith discloses the UV-cured self-adhesive repair sheet further comprises a releasable cover on said first component of said UV-cured exothermic self-adhesive repair sheet (“UV transparent release film” applied to “top” of “prepreg fabric”: e.g. Col. 2, ll. 8 – 13; Col. 4, ll. 67 – 68; Col. 7, ll. 40 – 42).  
	Regarding claim 4, in addition to the limitations of claim 3, Smith discloses said releasable cover on said first component of said UV-cured exothermic self-adhesive repair sheet is transparent (“UV transparent release film”: e.g. Col. 2, ll. 8 – 13; Col. 4, ll. 67 – 68; Col. 7, ll. 40 – 42).  
	Regarding claim 5, in addition to the limitations of claim 1, Smith discloses the UV-cured self-adhesive repair sheet further comprises a releasable external liner on said second component of said UV-cured exothermic self-adhesive repair sheet (“UV transparent release film” applied to “both sides of the fabric”: e.g. Col. 2, ll. 8 – 13; Col. 4, ll. 67 – 68; Col. 7, ll. 40 – 42).  
	Regarding claim 6, although Smith and Sato are not explicit as to said first component having a composition that produces heat of 140°F – 200°F for at least one minute when said first component is cured, as noted in the 35 U.S.C. 103 rejection of claim 1, the amounts for the species Smith and Sato collectively disclose for the first component overlap the amounts specified in claim 1.  Aside from the recited heat production limitation, claim 6 does not specify further limitations on the species or amounts of species forming the first component.  As such, the species and amounts thereof for the first component in claim 1 are understood to be the same as required for claim 6.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Accordingly, at least for the embodiments where the ranges Smith and Sato disclose overlap claim 1, and thus claim 6, a prima facie case of obviousness is established with respect to said first component having a composition that produces heat of 140°F – 200°F for at least one minute when said first component is cured. In other words, because the composition(s) overlap and render obvious the amounts recited in claim 1, it would be expected that the first component would have a composition that exhibits the property as claimed in claim 6. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783